DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 21 is objected to because of the following informalities:  In claim 21, line 1, “lignoceliulosic” should be replaced with –lignocellulosic- to replace the misspelling thereof.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13-15 and 17-27 are rejected under 35 U.S.C. 103 as being unpatentable over Clough (US 5,656,070 – cited previously) in view of Toyama et al. (US 3,989,810).
With respect to independent claim 13, Clough discloses a method of treating a fluid comprising the steps of: (a) contacting a fluid containing at least one sulfide with a sulfide-reducing amount of a composition comprising a lignocellulosic liquor comprising one or more lignin-derived compounds and one or more hemicellulose sugar monomers and/or oligomers (col. 6, l. 54-65; col. 9, l. 16-26); and (b) allowing the lignocelluslosic liquor to react with at least a portion of the sulfide in the fluid (col. 2, l. 2-3; col. 3, l. 6-8; col. 14, l. 42-49; col. 17, l. 30-36).
Clough discloses the method as set forth above, wherein it is noted the chemical modification can occur to portions of hydrocarbons in a reservoir or other portions such as 
Toyama et al. teaches hydrogen sulfide removal in an aqueous fluid by treating a liquid containing such with a oxidative lignin (abstract); a suitable pH for such a process is in the range of from about 8.0 to 10.0 (col. 4, l. 51-57).  Since Clough discloses the above method uses an oxidation effect (col. 4, l. 35-48), as well as provides for reducing an amount of a sulfide contaminant with a lignin containing material in a basic pH range, and Toyama et al. further suggests wherein hydrogen sulfide can be removed from an aqueous fluid under basic conditions with a lignin containing material, it would have been obvious to one having ordinary skill in the art to try contacting a fluid comprising at least one hydrogen sulfide with a sulfide-reducing amount of the instantly claimed composition that is disclosed by Clough in order to allow the lignocellulosic liquor to react therewith.  The Examiner notes, since Clough discloses the ability of lignocellulosic liquor to react with sulfides in a fluid so as to reduce the amount thereof, and, in particular, when the fluid is of a basic pH, and since Toyama teaches reducing the amount/removal of hydrogen sulfide specifically when contacted with a lignin containing material when the fluid is of basic pH, it is the position of the Office that one of ordinary skill would recognize the ability to try the method of Clough with a fluid that contains hydrogen sulfide, and, thereby provide for the method as claimed.  Since the combination provides for the 
	With respect to depending claim 14, Clough discloses wherein the at least one sulfide is present at a first concentration in step (a) and in step (b), the concentration of sulfide is reduced to a second concentration that is lower than the first concentration (col. 16, l. 13-38).

With respect to independent claim 15, Clough discloses a method of treating a fluid comprising the steps of: (a) introducing a composition comprising a lignocellulosic liquor comprising one or more lignin-derived compounds and one or more hemicellulose sugar monomers and/or oligomers (col. 6, l. 54-65; col. 9, l. 16-26) into at least a portion of a subterranean formation (col. 3, l. 23-28; col. 3, l. 35-58); and (b) allowing the lignocellusloic liquor to react with at least a portion of the sulfide compounds in the fluid (col. 16, l. 59-col. 17, l. 8).
Clough discloses the method as set forth above, wherein it is noted the chemical modification can occur to portions of hydrocarbons in a reservoir or other portions such as contained sulfur therein (col. 4, l. 1-7), as well as wherein organic and/or inorganic contaminants can be reduced upon contact with the lignocellulosic liquor (col. 14, l. 42-49; col. 16, l. 13-19; col. 16, l. 59- col. 17, l. 22).  The reference additionally discloses a pH for such a process that is basic and preferably in the range of about 7 to about 13 (col. 11, l. 40-57).  Clough, however, fails to disclose wherein the method cited above is used to contact a fluid containing at least one hydrogen sulfide as instantly claimed.  
Toyama et al. teaches hydrogen sulfide removal in an aqueous fluid by treating a liquid containing such with a oxidative lignin (abstract); a suitable pH for such a process is in the range hydrogen sulfide with a sulfide-reducing amount of the instantly claimed composition that is disclosed by Clough in order to allow the lignocellulosic liquor to react therewith.  The Examiner notes, since Clough discloses the ability of lignocellulosic liquor to react with sulfides in a fluid so as to reduce the amount thereof, and, in particular, when the fluid is of a basic pH, and since Toyama teaches reducing the amount/removal of hydrogen sulfide specifically when contacted with a lignin containing material when the fluid is of basic pH, it is the position of the Office that one of ordinary skill would recognize the ability to try the method of Clough with a fluid that contains hydrogen sulfide, and, thereby provide for the method as claimed.  Since the combination provides for the reaction of hydrogen sulfide with a lignocellulosic liquor, the lignocellulosic liquor would be expected to react therewith in the same manner as claimed.   	

With respect to depending claim 17, Clough discloses wherein the composition is metal free (col. 11, l. 58- col. 12, l. 3; the Examiner notes, the alkali metals disclosed by Clough as may be present in this passage encompass those suggested by Applicant as allowed within the context of “metal free” for pH purposes). 
With respect to depending claim 18, Clough discloses wherein the composition is nitrogen free (col. 11, l. 58- col. 12, l. 20).  

With respect to depending claims 22 and 23, Clough discloses wherein the one or more hemicellulose sugar monomers/oligomers are selected from the groups as claimed (col. 6, l. 54-65).
With respect to depending claim 24, Clough discloses wherein the lignocellulosic liquor comprises an aqueous phase as claimed (col. 11, l. 40-63).
With respect to depending claim 25, Clough discloses the lignocellulosic liquor further comprising an alcoholic component (col. 6, l. 23-32; col. 6, l. 66-col. 7, l. 13).
With respect to depending claim 26, Clough discloses wherein the composition has a pH in the range as claimed (col. 11, l. 46-55).
With respect to depending claim 27, Clough discloses wherein the fluid is selected from the group as claimed (col. 14, l. 50- col. 17, l. 22).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Clough in view of Toyama et al. and Browning et al. (US 3,928,211 – cited previously).
With respect to independent claim 16, Clough discloses a method of treating a fluid comprising the steps of: (a) using a treating fluid comprising a lignocellulosic liquor comprising one or more lignin-derived compounds and one or more hemicellulose sugar monomers and/or oligomers (col. 6, l. 54-65; col. 9, l. 16-26) to treat at least a portion of a well bore penetrating at least a portion of a subterranean formation (col. 3, l. 23-28; col. 3, l. 35-58); and (b) allowing the lignocellusloic liquor to react with at least a portion of the sulfide compounds in the fluid (col. 16, l. 59-col. 17, l. 8).

Toyama et al. teaches hydrogen sulfide removal in an aqueous fluid by treating a liquid containing such with a oxidative lignin (abstract); a suitable pH for such a process is in the range of from about 8.0 to 10.0 (col. 4, l. 51-57).  Since Clough discloses the above method uses an oxidation effect (col. 4, l. 35-48), as well as provides for reducing an amount of a sulfide contaminant with a lignin containing material in a basic pH range, and Toyama et al. further suggests wherein hydrogen sulfide can be removed from an aqueous fluid under basic conditions with a lignin containing material, it would have been obvious to one having ordinary skill in the art to try contacting a fluid comprising at least one hydrogen sulfide with a sulfide-reducing amount of the instantly claimed composition that is disclosed by Clough in order to allow the lignocellulosic liquor to react therewith.  The Examiner notes, since Clough discloses the ability of lignocellulosic liquor to react with sulfides in a fluid so as to reduce the amount thereof, and, in particular, when the fluid is of a basic pH, and since Toyama teaches reducing the amount/removal of hydrogen sulfide specifically when contacted with a lignin containing material when the fluid is of basic pH, it is the position of the Office that one of ordinary skill would recognize the ability to try the method of Clough with a fluid that contains hydrogen 
Clough discloses the subterranean formation treating method as set forth above.  The reference, however, fails to disclose wherein the method of treating encompasses a method of using a drilling fluid to drill at least a portion of the well bore as claimed.  
Browning et al. suggests methods for drilling a subterranean formation wherein it is further noted hydrogen sulfide may be encountered therein (col. 2, l. 42-59).  Since Clough discloses the introduction of the composition noted above into a subterranean formation so as to modify/treat organic and/or inorganic sulfur containing compounds therein and Browning et al. teaches wherein drilling fluids for a well encounter sulfide compounds, it would have been obvious to one having ordinary skill in the art to try using the enhanced recovery fluid comprising the lignocellulosic liquor of Clough to drill a well so as to allow for modification and/or treatment of the sulfide compounds encountered thereby.
Response to Arguments
Applicant’s arguments with respect to the rejections of claims under 35 USC 112 as set forth in the previous office action have been fully considered and are persuasive.  The 35 USC 112 rejections, as set forth therein, have been withdrawn. 
Applicant’s arguments with respect to the rejection(s) of claim(s) as anticipated by Clough have been fully considered and are persuasive in view of Applicant’s amendments requiring the sulfide contain hydrogen sulfide and/or hydrogen sulfide ion.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the combination with Toyama et al., as set forth above.
Applicant’s arguments with respect to the rejection(s) of claim(s) as unpatentable over Clough in view of Brown have been fully considered and are persuasive in view of Applicant’s amendments requiring the sulfide contain hydrogen sulfide and/or hydrogen sulfide ion.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the combination with Toyama et al., as set forth above.
The Examiner notes, Applicant may consider further defining the interaction between the lignocellulosic liquor and the hydrogen sulfide and/or a specific amount of lignocellulosic liquor used so as to achieve unexpected results.  Such amendments may be considered appropriate for consideration under the AFCP 2.0 program.
Applicant’s arguments with respect to the rejection(s) of claim(s) as unpatentable over Brown in view of Clough have been fully considered and are persuasive in view of Applicant’s amendments requiring the sulfide contain hydrogen sulfide and/or hydrogen sulfide ion.  Therefore, the rejection has been withdrawn.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2011/0197640 discloses hydrogen sulfide removal with a lignocellulosic material matrix; the Examiner notes, this reference incorporates by reference to US 2008/0277351 which teaches the use of a similar lignocellulosic matrix for removal of sulfur from precious metals.
US 4,902,489 discloses lignin solutions used for removal of offensive odors.
US 4,540,561 discloses conversion of hydrogen sulfide to elemental sulfur upon contact with an iron lignosulfonate made by sulfonating lignin from wood cellulose.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
05/14/21